UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7450


DWAYNE DELESTON, a/k/a Dwayne Curtis Deleston,

                Petitioner - Appellant,

          v.

WARDEN FCI ESTILL,

                Respondent – Appellee,

          and

UNITED STATES OF AMERICA,

                Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. David C. Norton, Chief District
Judge. (6:10-cv-02036-DCN)


Submitted:   March 31, 2011                 Decided:   April 5, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dwayne Deleston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dwayne      Deleston,      a    federal     prisoner,    appeals     the

district     court’s   order     accepting       the   recommendation     of    the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2010) petition.               We have reviewed the record

and find no reversible error.                 Accordingly, we affirm for the

reasons stated by the district court.                  Deleston v. Warden, No.

6:10-cv-02036-DCN (D.S.C. Sept. 27, 2010).                     We dispense with

oral   argument     because     the    facts     and   legal     contentions    are

adequately    presented    in    the      materials     before    the   court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                          2